Citation Nr: 0843606	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hallux 
valgus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned veterans law 
judge in March 2008.

The Board previously remanded this matter in April 2008 and 
June 2007.  


FINDING OF FACT

Bilateral hallux valgus was not incurred in or aggravated by 
service and was not proximately caused by a service-connected 
disability.


CONCLUSION OF LAW

Bilateral hallux valgus was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 


A.  Duty to Notify

In a July 2003 letter, the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection.  This letter advised the veteran of VA's duty to 
assist with the development of his claim and informed him 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
notice complied with the timing requirements set forth in 
Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A March 2006 letter advised  the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded a VA examination, from which 
an opinion was obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  


II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is a showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted, the veteran served on active duty from 
November 1977 to December 1980.  Service treatment records do 
not demonstrate treatment or diagnoses of hallux valgus.  
Service treatment records show that the veteran was seen in 
December 1977 with complaints of foot pain of three days in 
duration.  It was noted that the veteran had callosities on 
the feet.  The veteran was referred to podiatry for treatment 
of callouses.  The October 1980 separation examination noted 
findings of bilateral flat feet and corns on feet.  No 
findings of hallux valgus were noted.  

A report of a July 1983 VA examination provides the earliest 
post-service evidence of a diagnosis of bilateral hallux 
valgus.   The July 1983 examination report reflects that the 
veteran reported a history of pain and discomfort in both 
feet since 1978.  The VA examiner noted mild hallux valgus on 
the right and left.  

The veteran had a VA examination of the feet in February 
1998.  The examiner's diagnoses included bilateral pes 
planus, hallux valgus of 20 degrees on the right, 10 degrees 
on the left, corn formation with hammering of the tips of the 
second, third and fourth toes of the right foot and corn 
formation of the PIP joint and the tip of the nail of the 
right little toe with callous formation on the plantar 
surface of the fifth metatarsal joint.  The examiner did not 
state an opinion regarding the etiology of hallux valgus.  

A report of a December 2004 VA examination noted a diagnosis 
of hallux valgus of the first great toe, bilateral.  A 
December 2006 VA examination noted a diagnosis of mild hallux 
valgus with tenderness of the metatarsal phalangeal joints of 
both feet.  Neither examination report provided an opinion 
regarding the etiology of hallux valgus.  

The record contains two medical opinions regarding the 
etiology of bilateral hallux valgus. 

In a statement received in June 2008, a private podiatrist, 
Dr. B.H., opined that bilateral hallux valgus has existed 
since military service.  Dr. B.H. noted that the veteran was 
to undergo surgical correction in June 2008.  

The veteran underwent a VA examination in July 2008.  The VA 
examiner's impressions included mild hallux valgus, left 
great toe with tenderness of the first metatarsophalangeal 
joint and mild arthritic changes of that joint on x-ray, 
hammertoe deformities of the lesser toes of the left foot, 
recent surgery and correction of hallux valgus of the right 
great toe, recent surgery and correction of hammertoe 
deformity of the right second toe, hammertoe deformities of 
right toes 3, 4 and 5, nontender calluses of both feet and 
moderate pes planus of both feet.   The examiner opined that 
halux valgus and bunion deformities are not related to the 
pes planus that was treated during service.  The examiner 
noted that, although the veteran reported onset of bunions 
and hallux valgus during service, it was not documented in 
the service medical records.  The examiner stated that it was 
unlikely that this finding would have been omitted if present 
during service. 

The Board must address the conflicting VA and private medical 
evidence regarding a medical nexus to service.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  
The Court has held that a medical opinion is inadequate when 
unsupported by clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  The Board accords greater probative 
weight to the opinion provided by the VA physician who 
examined the veteran in July 2008.  The VA examiner's 
opinion, unlike that provided by Dr. B.H., was based upon a 
review of the entire claims file, including service treatment 
records.  

In light of the evidence discussed above, the Board finds 
that bilateral hallux  valgus was not incurred during or 
aggravated by service and is not proximately due to service-
connected pes planus.  As the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt.  Rather, as there is a preponderance of the evidence 
against the veteran's service connection claim, the claim 
must be denied.

ORDER


Service connection for bilateral hallux valgus is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


